No. 3--05--0749
_________________________________________________________________
filed July 7, 2006.
                              IN THE

                     APPELLATE COURT OF ILLINOIS

                          THIRD DISTRICT
__________________________________________________________________

In re MARRIAGE OF        )    Appeal from the Circuit Court
KEITH HANSEL,            )    of the 12th Judicial Circuit,
                         )    Will County Illinois.
                         )
     Plaintiff-Appellee, )
                         )
v.                       )    No. 02--D--1816
                         )
KRISTINA R. HANSEL,      )    Honorable
n/k/a KRISTINA R. KUKSTA )    Robert J. Baron,
     Defendant-Appellant.)    Judge, Presiding.
__________________________________________________________________

JUSTICE HOLDRIDGE delivered the opinion of the Court:


     The defendant, Kristina Hansel, n/k/a Kristina Kuksta, appeals

from the October 12, 2005, order of the circuit court of Will

County denying her petition to remove the parties= minor child,

Ciara Hansel, to North Carolina.   On appeal, Kristina argues that

the trial court's denial of her removal petition was against the

manifest weight of the evidence.   We affirm.

     The parties were married in 1994.     Ciara, the parties= only

child, was born on January 27, 1996.   The parties were divorced on

February 28, 2001.    The judgment for dissolution incorporated a

joint parenting agreement which provided joint custody.       Ciara

resided with Kristina, while Keith had liberal and extensive

visitation.

     On May 18, 2005, Kristina petitioned for leave to remove Ciara

to North Carolina.   At the time the petition was filed, Ciara was 9
years old.   In her petition, she alleged that her intended husband,

John Corry, lived in North Carolina where he operated several

business enterprises.    Kristina alleged that she wished to move to

North Carolina after her marriage to John and that moving Ciara

with her was in the best interest of Ciara.

     The trial court conducted a hearing on Kristina's petition on

eight days between September 21, 2005, and October 12, 2005.

Kristina testified that if the requested removal were allowed, she

would be able to not work and thus devote more quality time to
Ciara.   Kristina testified that she currently was employed as a

Catholic school teacher at St. Alphonsus in Lemont, Illinois.

Ciara attended school at St. Alphonsus.     Kristina=s work required

her to be at school 50-60 hours per week.   Kristina=s work schedule

required Ciara to arrive at school at 6:30 a.m. and stay until 4:30

p.m. along with Kristina.   One night per week, Kristina worked late

while Ciara had visitation with Keith.        Kristina also worked

weekends, often times Ciara would accompany Kristina to work on

Saturdays.

     Kristina earned approximately $25,000 per year.   Due to John=s

income level, Kristina would not have to work, thus not only giving

her more time for Ciara, but also increasing family income, which

Kristina claimed was also a benefit to Ciara. The record indicates

that Keith pays approximately $27,000 per year in child support for

Ciara.

     Kristina also testified that a move to North Carolina would

provide Ciara with more opportunities for her to interact with

                                 -2-
friends and engage in extra-curricular activities, things that she

could not do currently due to the fact that she had to spend so

much time at school while her mother worked.                Kristina also

testified that, in her opinion, the school Ciara would attend in

North Carolina, St. Mark=s elementary, had more to offer and was

better than St. Alphonsus.

     Keith testified that after his divorce from Kristina, he moved

to an apartment only one mile from Kristina and Ciara, so that he

could be close to Ciara.       The parties= dissolution agreement gave

Keith visitation with Ciara every other weekend from Friday until

Monday morning, as well as overnight visitation on alternating

Thursday nights.     Additionally, he would also have a minimum of

another four hours of visitation weekly.         Keith also had two weeks

visitation each summer.       He exercised all of his visitation.

     In   addition   to      the   scheduled   visitation,    the    record

established that Keith had extensive contacts with Ciara, attending

extracurricular    events,    school   events,   sporting    events,   etc.

According to Keith, he is very involved in Ciara=s school and

extracurricular activities.

     Dr. Roger Hatcher, a clinical psychologist retained by Keith,

was ordered by the court pursuant to section 604.5 of the Illinois

Marriage and Dissolution of Marriage Act (750 ILCS 5/604.5 (West

200)(IMDMA)), to evaluate whether removal would be in the best

interest of Ciara.   Dr. Hatcher testified that he met with Kristina

and Keith on eight separate occasions and with Ciara on two

occasions.   He administered various tests to all three.            Based on

                                     -3-
the meetings and the test results, Dr. Hatcher             prepared a twelve-

page    report   recommending   that    Ciara   not   be   removed   to   North

Carolina, noting that the proposed separation from Keith would

actually harm Ciara.

        Dr. Hatcher   testified that the proposed move would actually

harm Ciara in that it would reduce significantly the involvement of

her father in her life.         Dr. Hatcher pointed out that research

showed to his satisfaction that adolescent girls whose fathers are

relatively absent from their lives have greater social problems

than girls with fathers active in their lives.              Dr. Hatcher also

commented that Ciara had a close relationship to her extended

family, all of which resided in the area.         Dr. Hatcher indicated an

especially close relationship with Ciara=s grandparents and great

grandmother. His expert opinion was not refuted by other expert

testimony.

       Following the hearing, the trial court denied Kristina's

petition for removal.      In making its removal determination, the

trial court considered, among other factors, whether allowing

removal would enhance the general quality of life for Ciara.               The

trial court found that removal would not enhance Ciara's quality of

life.     Pointing to Keith=s extensive visitation and contacts with

Ciara, her contacts with family members, and Dr. Hatcher=s opinion

as primary factors, the trial court found that removal would

provide little enhancement.

       Kristina argues on appeal that the trial court's decision to

deny her petition for removal was against the manifest weight of

                                       -4-
the evidence.   Section 609 of the Illinois Marriage and Dissolution

of Marriage Act (750 ILCS 5/609 (West 2002)) governs requests for

removal.   That section provides:

                "The court may grant leave *** to any

                party having custody of any minor child

                or   children    to    remove      such   child   or

                children   from       Illinois      whenever    such

                approval is in the best interests of such

                child or children.          The burden of proving
                that   such     removal       is    in    the   best

                interests of such child or children is on

                the party seeking removal."               750 ILCS

                5/609(a) (West 2002).



     As explained by our supreme court in People v. Eckert, 119
Ill. 2d 316, 325 (1988), the paramount question in a removal action

is whether the move is in the best interests of the child.                  A

determination of a child's best interests can often be difficult

for a trial court to make.      Such a determination cannot be reduced

to a simple bright-line test but, rather, must be made on a case-

by-case basis, depending upon the circumstances of each case.

Eckert, 119 Ill. 2d at 326.     A trial court's determination of what

is in a child's best interests should not be reversed unless it is

clearly against the manifest weight of the evidence and it appears

that a manifest injustice has occurred.            Eckert, 119 Ill. 2d at 328.

     A trial court should hear any and all relevant evidence before

                                      -5-
making its determination, keeping in mind five salient factors.

Eckert, 119 Ill. 2d at 326.          Those factors are (1) whether the

proposed move will enhance the quality of life for both the

custodial parent and the child; (2) the custodial parent's motives

in seeking the removal and whether the proposed move is merely a

ruse     intended     to   defeat   or    frustrate          visitation;         (3)    the

noncustodial parent's motives in resisting the removal; (4) the

proposed     move's    likely   effect         on    the    noncustodial         parent's

visitation rights; and (5)           whether a realistic and reasonable

visitation schedule for the noncustodial parent can be worked out.

Eckert, 119 Ill. 2d at 326-27.                 However, these factors are not

exclusive.    In re Marriage of Collingbourne, 204 Ill. 2d 498, 523

(2003); In re Marriage of Smith, 172 Ill. 2d 312, 321 (1996).

Moreover, no individual factor is controlling and the weight

accorded each factor will vary according to the facts of each case.

 Collingbourne, 204 Ill. 2d at 523;                 Smith, 172 Ill. 2d at 321.

       Applying the above principles to the present case, we cannot

say that the trial court's denial of Kristina's petition for

removal was against the manifest weight of the evidence.                         The trial

court found that the first Eckert factor weighed against removal.

Under the deferential standard of review, we find no error.                            It is

clear that Kristina's life would be enhanced if she were allowed to

move to North Carolina with Ciara, i.e., the move would allow her

to spend more time with Ciara, and the move would be financially

beneficial.     It is also clear that these benefits to Kristina

would,    in turn, also benefit Ciara.               However, by moving to North

                                         -6-
Carolina, Ciara would be leaving much behind, most notably her

close relationship with her father and, to a lesser extent, her

extended family.    Moreover, it does not appear that there was any

evidence that Ciara=s school or extracurricular opportunities would

be better in North Carolina.

     The second and third Eckert factors were of no relevance in

this particular case.       The trial court made a special effort to

note that both parties had the purest of motives in seeking and

opposing removal.      In fact the court noted that it was quite

impressed with the parties=s cooperation in parenting Ciara since

the divorce.

     The fourth and fifth Eckert factors weighed against removal.

As to the fourth factor, removing Ciara to North Carolina would

drastically affect Keith's visitation.           Ciara currently has quite

extensive visitation and contact with Keith.          The trial court found

that these visits and contacts were nurturing and invaluable to

Ciara.     The current visitation schedule and frequent contacts

obviously could not be maintained           if Ciara was allowed to move to
North Carolina.    A removal to North Carolina        would instead require

Keith and Ciara to visit very differently, much less frequently,

and in bigger blocks of time.     We cannot say that the trial court=s

determination was against the manifest weight of the evidence.

     The   fifth   Eckert    factor     also    weighed   against   removal.

Kristina did propose a visitation schedule for Keith in the event

removal was allowed.     This schedule included the majority of the

summer, several weekends during the school year, and alternating

                                      -7-
holiday breaks.   However, while this visitation schedule was "fair"

it did not approximate the number of contacts Keith currently had

with Ciara.   Again, we cannot say that the trial court=s finding was

against the manifest weight of the evidence.

     After carefully considering all of the above factors, the

trial court denied Kristina's request to remove Ciara to North

Carolina.     Under the circumstances, with the majority of the

factors weighing against removal, we find that the trial court's

determination was not against the manifest weight of the evidence.

     Kristina also raises an issue concerning the trial court=s

decision to allow Keith to amend two of his answers to her petition

to remove Ciara.     One response addressed Kristina=s allegation

(Paragraph 7 (t) of her petition) that she had been the primary

caregiver since birth.   The second concerned Kristina=s allegation

that she would provide Keith with a visitation schedule comparable,

post removal, to what he currently has.       We find no reversible

error.   A trial court is given broad discretion in deciding to

allow amendment of pleadings.     Healy v. Bearco Management, Inc.,

216 Ill. App. 3d 945 (1991).     In the instant matter, the amended

answers contained no new theories or issues, nor does it appear to

us that Keith=s answers impacted the trial court=s ultimate decision

to deny the petition to remove Ciara.          We see no abuse of

discretion in allowing Keith to amend his answers.   Kristina lastly

maintains that the trial court erred in considering certain points

in Dr. Hatcher=s testimony.     Specifically, Dr. Hatcher testified

that Kristina told him that if she had to, she could remain in

                                 -8-
Illinois after her marriage to John; apparently John was willing to

sell his house in North Carolina and move to the Joliet area.

Kristina argues that Dr. Hatcher misunderstood her comments.    As

this testimony was not referenced in the trial court=s decision, it

is clear that this statement did not have any impact on the

decision of the trial court.

     For the foregoing reasons, the decision of the circuit court

of Will County is affirmed.

     Affirmed.

     LYTTON and BARRY, JJ., concur.




                                -9-